UNITED STATES DISTRICT COURT AUG 2
FOR THE DISTRICT OF COLUMBIA ! 8 2019

Clerk, U.S. District and

MARCUS MEIKLE, Bankruptcy Courts

Plaintiff,
Civ. No. 19-2439 (UNA)

OFFICE OF THE MAYOR,

me el ee

Defendant.

MEMORANDUM OPINION

Federal district courts have jurisdiction in civil actions arising under the Constitution, laws or
treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts have jurisdiction
over civil actions where the matter in controversy exceeds $75,000, and the suit is between citizens of
different states. See 28 U.S.C. § 1332(a).

The plaintiff demands compensatory damages from the government of the District of Columbia
and the District of Columbia Water and Sewer Authority for harms he allegedly has suffered because of
lead in his drinking water. The complaint does not state a claim arising under the United States
Constitution or federal law and, therefore, the plaintiff does not demonstrate federal question
jurisdiction. Because the parties both are citizens of the District of Columbia, the plaintiff fails to
establish diversity jurisdiction.

The Court will grant the plaintiffs application to proceed in forma pauperis and will dismiss the

complaint without prejudice for lack of subject matter jurisdiction. An Order is issued separately.

DATE: August 2&, 2019 bt (a

United States District Judge